Prospectus January 30, 2015 Destra Dividend Total Return Fund Class Ticker Symbol Class A DHDAX ClassC DHDCX Class P* ClassI DHDIX *ClassP shares are not currently available for investors. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus.Any representation to the contrary is a criminal offense. NOT FDIC OR GOVERNMENT INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Page Section1 Fund Summary 1 Destra Dividend Total Return Fund 1 Investment Objective 1 Fees and Expenses of the Fund 1 Portfolio Turnover 2 Principal Investment Strategies 3 Principal Risks 3 Fund Performance 7 Management 9 Purchase and Sale of Fund Shares 9 Tax Information 9 Payments to Broker-Dealers and Other Financial Intermediaries 10 Section2 Additional Information about the Fund 11 Additional Information about the Investment Policies and Strategies 11 Additional Information about the Risks 14 Additional Information about Fees and Expenses 21 Fund Management 22 Section3 Shareholder Information 25 Valuation of Shares 25 Share Classes 26 Distribution, Servicing and Administrative Fees 29 Purchases 30 Exchanges 36 Redemptions 37 Section4 General Information 41 Distributions 41 Taxes 42 Payments to Financial Intermediaries 43 Availability of Portfolio Holdings Information 44 Frequent Trading 45 Shareholder Communications 48 Fund Service Providers 48 Section5 Financial Highlights 49 - i - Section1 Fund Summary Destra Dividend Total Return Fund Investment Objective The investment objective of Destra Dividend Total Return Fund (the “Fund”) is to seek long-term total return and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.For ClassA shares, you may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund or in other Destra mutual funds.More information about these and other discounts, as well as eligibility requirements for each share class, is available from your financial professional and in “Shareholder Information” on page24 of the Fund’s Prospectus and “Purchases” on page70 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) ClassA ClassC ClassP ClassI Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of original purchase price or redemption proceeds) None1 1.00% None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None None None Redemption Fee on shares held for 90days or less (as a percentage of amount redeemed) None None 2.00% 2.00% Exchange Fees None None None None 1 A contingent deferred sales charge of 1.00% may apply to ClassA shares purchased without an initial sales charge if redeemed within 12months of purchase. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) ClassA ClassC ClassP ClassI Management Fees 0.85% 0.85% 0.85% 0.85% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.25% 0.00% Other Expenses 2 0.96% 0.77% 1.02% 0.74% Acquired Fund Fees and Expenses 0.13% 0.13% 0.13% 0.13% Total Annual Fund Operating Expenses 2.19% 2.75% 2.25% 1.72% Fee Waiver 3 (0.46)% (0.27)% (0.54)% (0.27)% Total Annual Fund Operating Expenses after Fee Waiver 1.73% 2.48% 1.71% 1.45% 2 ClassP shares have not yet commenced operations.Other Expenses for ClassP shares are based on estimated amounts for the Fund’s current fiscal year. 3 Destra has agreed to cap expenses such that the total annual fund operating expenses (excluding interest, taxes, brokerage commissions, other normal charges incident to the purchase and sale of portfolio securities, distribution and service fees payable pursuant to a Rule 12b-1 plan, if any, and extraordinary expenses, if any) are 1.60% for ClassA, 2.35% for ClassC, 1.70% for ClassP and 1.32% for ClassI.This waiver will continue in effect until February1, 2022, and may be terminated or modified prior to February1, 2022 only with the approval of the Board of Trustees of the Trust. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then either redeem or do not redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Redeemed Not Redeemed Share Class 1 year 3 years 5 years 10 years 1 year 3 years 5 years 10 years ClassA ClassC ClassP ClassI The Example does not reflect sales charges (loads) on reinvested dividends and other distributions.If these sales charges were included, your costs would be higher. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher - 2 - transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the fiscal year ended September30, 2014, the Fund’s portfolio turnover rate was 24% of the average value of its portfolio. Principal Investment Strategies The Fund seeks to achieve its investment objective by investing primarily in a diversified portfolio of equity securities.Under normal circumstances, the Fund will invest at least 80% of its net assets in dividend-producing equity securities.The Fund may invest in securities of companies with any market capitalization.Equity securities held by the Fund may include common stocks, preferred shares, convertible securities and securities or other instruments whose price is linked to the value of common stock, depository receipts and securities of master limited partnerships (“MLPs”). The Fund may invest in U.S. dollar-denominated securities of U.S. and foreign issuers, and up to 20% of its total assets may be invested in securities denominated in non-U.S. dollar currencies.The Fund may invest in securities from any country. The Fund’s sub-adviser, Miller/Howard Investments, Inc. (the “Sub-Adviser”), believes that financially strong stocks with rising dividends offer the prospects of consistent performance as well as potential added value.Stock prices fluctuate, but dividends add current returns and, over time, increases in dividends can induce increases in the price of the stocks generating those dividends.The Sub-Adviser’s research shows that dividends can be large contributors to total returns, and that by focusing on companies with a consistent track record of increasing their dividends, investors have an opportunity to generate superior risk-adjusted performance over time. The Sub-Adviser’s goal is to provide for annual increases in income that exceed the rate of inflation over time.Its investment process starts by identifying, selecting and investigating stocks that pass initial quantitative screens for quality, yield and growth of yield.Preference is given to companies with monopoly-like characteristics and recurring revenues, which may be attained through proprietary goods and services, strategic geographic positioning, or market dominance.The Sub-Adviser seeks companies that fulfill society’s basic requirements as well as companies with a unique potential or “growth kicker” – such as new products, hidden assets, or industry conditions – which is not currently reflected in the stock price.Candidates are then ranked according to yield, growth of yield, special growth potentials and contribution to overall diversification of the portfolio. Principal Risks Risk is inherent in all investing.The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to - 3 - day and over time.You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments.The following is a summary description of certain risks of investing in the Fund. Active Management Risk: The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s Sub-Adviser to develop and effectively implement strategies that achieve the Fund’s investment objective.Subjective decisions made by the Sub-Adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. Currency Risk: Since a portion of the Fund’s assets may be invested in securities denominated in non-U.S. currencies, changes in currency exchange rates may adversely affect the Fund’s net asset value, the value of dividends and income earned, and gains and losses realized on the sale of securities. Depositary Receipts Risk: Depositary receipts may be less liquid than the underlying shares in their primary trading market.Any distributions paid to the holders of depositary receipts are usually subject to a fee charged by the depositary.Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa.Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. Derivatives Risk: The use of derivatives such as options entails certain execution, market, liquidity, hedging and tax risks.If the Sub-Adviser’s prediction of movements in the direction of the securities, non-U.S. currency, interest rate or other referenced instruments or markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies.The Fund will be subject to risks that include, among other things, the risk of default and insolvency of the obligor of such asset, the risk that the credit of the obligor or the underlying collateral will decline or the risk that the common stock of the underlying issuer will decline in value. Dividend Income Risk: Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such stock.Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future.In such an event, the yield on the Fund’s dividend paying equity securities would be adversely affected.Depending upon market conditions, income producing equities that meet the Fund’s investment criteria may not be widely available and/or may be highly concentrated in only a few market sectors.This may limit the ability of the Fund to achieve its investment objective. Energy Companies Risk: The Fund invests in energy companies, including pipeline and gas distribution companies.General problems of energy companies include volatile fluctuations in price and supply of energy fuels, international politics, terrorist attacks, reduced demand as a result of increases in energy efficiency and energy conservation, the - 4 - success of exploration projects, cleanup and litigation costs relating to oil spills and environmental damage, and tax and other regulatory policies of various governments.Natural disasters such as hurricanes in the Gulf of Mexico will also impact energy companies.Oil production and refining companies are subject to extensive federal, state and local environmental laws and regulations regarding air emissions and the disposal of hazardous materials.In addition, recently oil prices have been extremely volatile. Equity Securities Risk: Stock markets are volatile.The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Financial Services Companies Risk: The Fund invests in financial services companies, which may include banks, thrifts, brokerage firms, broker/dealers, investment banks, finance companies and companies involved in the insurance industry.These companies are especially subject to the adverse effects of economic recession; currency exchange rates; government regulation; decreases in the availability of capital; volatile interest rates; portfolio concentrations in geographic markets and in commercial and residential real estate loans; and competition from new entrants in their fields of business. Non-U.S. Investment Risk: Because the Fund can invest its assets in non-U.S. instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad.Non-U.S. markets may be smaller, less liquid and more volatile than the major markets in the United States and, as a result, Fund share values may be more volatile.Trading in non-U.S. markets typically involves higher expense than trading in the United States.The Fund may have difficulties enforcing its legal or contractual rights in a foreign country.These additional risks may be heightened for securities of companies located in, or with significant operations in, emerging market countries.In addition, the European financial markets have recently experienced volatility and adverse trends due to concerns about economic downturns in, or rising government debt levels of, several European countries.These events may spread to other countries in Europe, including countries that do not use the euro.These events may affect the value and liquidity of certain of the Fund’s investments. General Fund Investing Risks: The Fund is not a complete investment program and you may lose money by investing in the Fund.All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective.In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future.Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective.Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value.An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. - 5 - Health Care Companies Risk: The Fund invests in health care companies, including those that are involved in medical services or biotechnology research and production, drugs and pharmaceuticals and health care facilities and services, and are subject to extensive competition, generic drug sales or the loss of patent protection, product liability litigation and increased government regulation.Research and development costs of bringing new drugs to market are substantial, and there is no guarantee that a product will ever come to market.Health care facility operators may be affected by the demand for services, efforts by government or insurers to limit rates, restriction of government financial assistance and competition from other providers.The Affordable Care Act of 2010 brought comprehensive changes to the health care industry, especially with respect to health care insurance companies.Although the full impact of the law and the related regulations has yet to be experienced by health care companies, it could create additional expenses and burdens on the health care companies. Information Technology Companies Risk: Information technology companies are generally subject to the risks of rapidly changing technologies, short product life cycles, fierce competition, aggressive pricing and reduced profit margins, loss of patent, copyright and trademark protections, cyclical market patterns, evolving industry standards and frequent new product introductions.Information technology companies may be smaller and less experienced companies, with limited product lines, markets or financial resources and fewer experienced management or marketing personnel.Information technology company stocks, particularly those involved with the Internet, have experienced extreme price and volume fluctuations that often have been unrelated to their operating performance. Investment Risk: When you sell your shares of the Fund, they could be worth less than what you paid for them.Therefore, as with any mutual fund investment, you may lose some or all of your investment by investing in the Fund. Market Risk: Market risk is the risk that a particular security owned by the Fund or shares of the Fund in general may fall in value.Securities are subject to market fluctuations caused by such factors as economic, political, regulatory or market developments, changes in interest rates and perceived trends in securities prices.Overall securities values could decline generally or could underperform other investments. Master Limited Partnership Risk and Sector Risk: An investment in units of MLPs involves certain risks that differ from an investment in the securities of a corporation.Holders of MLP units have limited control and voting rights on matters affecting the partnership.In addition, certain tax risks are associated with an investment in MLP units and the potential for conflicts of interest exists between common unit holders and the general partner, including those arising from incentive distribution payments.The benefit the Fund derives from investment in MLP units is largely dependent on the MLPs being treated as partnerships and not as corporations for federal income tax purposes.If an MLP were classified as a corporation for federal income tax purposes, there would be reduction in the after-tax return to the Fund of distributions from the MLP, likely causing a reduction in the value of the Fund’s shares.MLP entities are typically focused in the - 6 - energy, natural resources and real estate sectors of the economy.A downturn in the energy, natural resources or real estate sectors of the economy could have an adverse impact on the Fund.At times, the performance of securities of companies in the energy, natural resources and real estate sectors of the economy may lag behind the performance of other sectors or the broader market as a whole. Utilities Companies Risk: The Fund invests in utilities companies.Utilities companies are subject to the imposition of rate caps, increased competition due to deregulation, the difficulty in obtaining an adequate return on invested capital or in financing large construction projects, the limitations on operations and increased costs and delays attributable to environmental considerations, and the capital market’s ability to absorb utility debt.In addition, taxes, government regulation, international politics, price and supply fluctuations, volatile interest rates and energy conservation may cause difficulties for utilities.Utilities issuers have been experiencing certain of these problems to varying degrees. Fund Performance The following bar chart and table provide some indication of the potential risks of investing in the Fund.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available at destracapital.com or by calling (877)287-9646. The bar chart below shows the Fund’s performance for ClassA shares.The performance of the other share classes will differ due to their different expense structures.The bar chart and highest/lowest quarterly returns that follow do not reflect sales charges; if these charges were reflected, the returns would be less than those shown. - 7 - *ClassA year-to-date total return as of December31, 2014 was 10.41%. The Fund’s highest and lowest quarterly returns were 12.13% and -1.84%, respectively, for the quarters ended March31, 2013 and December31, 2012. The table below shows the variability of the Fund’s average annual returns and how they compare over the time periods indicated to those of a broad measure of market performance.All after-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.After-tax returns are shown for ClassA shares only; after-tax returns for other share classes will vary.Your own actual after-tax returns will depend on your specific tax situation and may differ from what is shown here.After-tax returns are not relevant to investors who hold Fund shares in tax-deferred accounts such as IRAs or employer-sponsored retirement plans. Both the bar chart and the table assume that all distributions have been reinvested.Performance reflects fee waivers, if any, in effect during the periods presented.If any such waivers were not in place, returns would be reduced.The returns that follow reflect sales charges. Average Annual Total Returns for the Periods Ended December31, 2014 1 Year 3 Years Since Inception (August10, 2011) ClassA (return before taxes) 4.04% 10.84% 13.78% ClassA (return after taxes on distributions) 1.96% 9.77% 12.77% ClassA (return after taxes on distributions and sale of Fund shares) 2.65% 8.18% 10.61% ClassC (return before taxes) 8.61% 12.18% 12.48%1 ClassI (return before taxes) 10.86% 13.47% 16.22% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 13.69% 20.41% 20.64% 1The inception date of ClassC shares is November1, 2011. - 8 - Management Investment Adviser Destra Capital Advisors LLC Investment Sub-Adviser Miller/Howard Investments, Inc. Portfolio Managers Miller/Howard Investments, Inc. Name and Title Portfolio Manager of Fund Since Lowell G. Miller, President, Chief Investment Officer and Director of Research Since 2011 John E. Leslie III, CFA, research analyst and portfolio manager Since 2011 Bryan J. Spratt, CFA, research analyst and portfolio manager Since 2011 Roger G. Young, CFA, research analyst and portfolio manager Since 2011 Purchase and Sale of Fund Shares You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open for business.Generally, you may purchase, redeem or exchange shares only through institutional channels, such as financial intermediaries and retirement platforms.The minimum investment for ClassA shares, ClassC shares and ClassP shares is $2,500 per Fund account for non-retirement accounts and $500 per Fund account for certain tax-deferred accounts or UGMA/UTMA accounts.The maximum purchase in ClassC shares is $500,000 for any single purchase.The sales charge and expense structure of ClassA shares may be more advantageous for investors purchasing more than $500,000 of Fund shares.The minimum investment for ClassI shares is $1 million for institutional investors.Institutional investors generally may meet the minimum investment amount by aggregating multiple accounts within the Fund on a given day.Accounts offered through certain intermediary institutions may meet the minimum investment requirements of $500 for tax-deferred accounts and $2,500 for other account types. Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income or capital gain, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions from the Fund held in such a tax-deferred arrangement will be taxed at a later date. - 9 - Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment or to recommend one share class over another.Ask your salesperson or visit your financial intermediary’s website for more information. - 10 - Section2 Additional Information about the Fund To help you better understand the Fund, this section provides a detailed discussion of the Fund’s investment and risk management strategies.However, this Prospectus does not describe all of the Fund’s investment practices.For additional information on these matters, please see the Statement of Additional Information, which is available by calling (877) 287-9646, writing to Destra Funds at 4400 Computer Drive, Westborough, MA 01581 or visiting Destra Capital Advisors LLC at destracapital.com/literature under “Destra Dividend Total Return Fund.” Additional Information about the Investment Policies and Strategies The investment objective of the Fund is to seek long-term total return and current income.The Fund’s investment objective may not be changed without shareholder approval.The Fund’s investment policies may be changed by the Board of Trustees (the “Board”) of the Fund without shareholder approval unless otherwise noted in this Prospectus or the Statement of Additional Information. Principal Investment Strategies 80% Policy: The Fund has policies that require it to invest, in normal market conditions, at least 80% of its net assets in income-producing equity securities.Although the Fund has no current intention to utilize financial leverage, for purposes of this policy “net assets” includes the amount of any borrowings for investment purposes.Shareholders will be notified of any changes to this policy at least 60days in advance of the change and this Prospectus will be supplemented. Equity Securities: Equity securities held by the Fund may include common stocks, preferred shares, convertible securities, shares of other investment companies and securities or other instruments whose price is linked to the value of common stock, depository receipts, and securities of MLPs. The Fund may invest in securities of companies with any market capitalization.The Fund may invest in U.S. dollar-denominated securities of U.S. and foreign issuers, U.S. dollar-denominated American Depositary Receipts and U.S. dollar-denominated non-U.S. stocks traded on U.S. exchanges.The Fund may invest up to 20% of its total assets in securities denominated in non-U.S. dollar currencies.The Fund may invest in securities from any country. The Fund may also invest in convertible securities and non-convertible preferred stock.Convertible securities are generally debt securities or preferred stock that may be converted into common stock.Convertible securities typically pay current income as either interest (debt security convertibles) or dividends (preferred stock).A convertible’s value usually reflects both the stream of current income payments and the market value of the underlying common stock.Preferred stock is a class of stock that often pays - 11 - dividends at a specified rate and has preference over common stock in dividend payments and liquidation of assets.Preferred stock may also be convertible into common stock. The Fund may invest up to 25% (or such higher amount as permitted by any applicable federal tax diversification rules) of its total assets in securities of MLPs.MLPs are limited partnerships whose interests (limited partnership units) are traded on securities exchanges like shares of corporate stock.Currently, most MLPs operate in the energy, natural resources or real estate sectors.Due to their partnership structure, MLPs generally do not pay income taxes.Thus, unlike investors in corporate securities, direct MLP investors are generally not subject to double taxation (i.e., corporate level tax and tax on corporate dividends).The amount of cash that any MLP has available to pay its unit holders in the form of distributions/dividends depends generally on the amount of cash flow generated from such company’s operations.The Fund will treat MLP units as equity securities, and will treat dividends and distributions received by the Fund from any investments in MLP units, as complying with the Fund’s policy of investing at least 80% of its net assets in income-producing equity securities.The Fund may also invest in “i-shares” issued by affiliates of MLPs, which represent an indirect ownership of MLP limited partnership interest.Although i-shares have similar features to MLP common units with respect to distributions, holders of i-shares receive distributions in the form of additional i-shares equal to the cash distributions received by the MLP common unit holders.To the extent the issuers of i-shares have elected to be treated as corporations for U.S. federal income tax purposes, the Fund’s investments in i-shares are not subject to the 25% limitation. Derivatives: The Fund may, but is not required to, participate in various derivative transactions.Such transactions entail certain execution, market, liquidity, hedging and tax risks.Participation in the options or futures markets, in other derivatives transactions, or in currency exchange transactions involves investment risks and transaction costs to which the Fund would not be subject absent the use of these strategies.The Fund may seek to earn short-term gains through an option strategy which may consist of strategically writing (selling) call options on equity securities in its portfolio (“covered calls”) and on broader equity market indices, or writing (selling) put options on such securities or indices.Although the Sub-Adviser seeks to use such practices to further the Fund’s investment objectives, no assurance can be given that the Sub-Adviser will engage in any of these practices or that these practices will achieve the desired result. Derivatives have risks, including the imperfect correlation between the value of such instruments and the underlying assets, the possible default of the other party to the transactions, or illiquidity of the derivative investments.To mitigate its counterparty risk, the Fund generally intends to enter into derivative transactions (if any) with a variety of parties.Amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to derivatives are not otherwise available to the Fund for investment purposes. The Fund periodically intends to strategically sell put and call options, the notional amount (i.e., the nominal or face amount that is used to calculate payments made on a - 12 - financial instrument) of which is expected to be typically 10% to 20% of the Fund’s total assets, but not greater than 30% of the Fund’s total assets immediately after such a sale.As the Fund sells calls over more of its portfolio, its ability to benefit from capital appreciation becomes more limited. Non-Principal Investment Strategies In addition to the main strategies discussed above, the Fund may use certain other investment strategies.The Fund may also engage in the following investments/strategies: · Borrowing: The Fund may borrow from banks as a temporary measure for extraordinary or emergency purposes or to meet redemptions. · Illiquid/Restricted Securities: The Fund may not invest more than 15% of its net assets in illiquid securities, which may be difficult to value properly and may involve greater risks than liquid securities.Illiquid securities include those legally restricted as to resale (such as those issued in private placements) and may include commercial paper issued pursuant to Section4(a)(2) of the Securities Act of 1933, as amended, and securities eligible for resale pursuant to Rule 144A thereunder.Certain Section4(a)(2) and Rule 144A securities may be treated as liquid securities if the Fund determines that such treatment is warranted.Even if determined to be liquid, holdings of these securities may increase the level of Fund illiquidity if eligible buyers become uninterested in purchasing them. · Investment Companies: The Fund has the ability to invest in other investment companies, such as exchange-traded funds, unit investment trusts and open-end and closed-end funds.To the extent such investment companies invest primarily in securities of the types in which the Fund may invest directly, these investments will satisfy the Fund’s investment policies on direct investments. · Repurchase Agreements, Purchase and Sale Contracts: The Fund may enter into certain types of repurchase agreements or purchase and sale contracts.Under a repurchase agreement, the seller agrees to repurchase a security at a mutually agreed-upon time and price.A purchase and sale contract is similar to a repurchase agreement, but purchase and sale contracts also provide that the purchaser receives any interest on the security paid during the period. · Rights: The Fund may purchase securities pursuant to the exercise of subscription rights, which allow an issuer’s existing shareholders to purchase additional common stock at a price substantially below the market price of the shares. · Securities Lending: The Fund may lend securities with a value up to 33-1/3% of its total assets to financial institutions that provide cash or securities issued or guaranteed by the U.S. government as collateral. - 13 - · Short-Term Securities: The Fund will normally invest a portion of its assets in short-term debt securities, money market securities, including repurchase agreements, or cash.The Fund invests in such securities or cash when Fund management is unable to find enough attractive long-term investments to reduce exposure to stocks when Fund management believes it is advisable to do so or to meet redemptions.Except during temporary defensive periods, such investments will not exceed 20% of the Fund’s assets.During unusual market conditions, the Fund may invest up to 100% of its assets in cash or cash equivalents temporarily, which may be inconsistent with its investment objective. · Temporary Defensive Policy, Cash Equivalents and Short-Term Investments: Under normal conditions, the Fund invests substantially all of its assets with the goal of attaining its investment objective.The remainder of the Fund’s assets may be held as cash or invested in short-term securities or cash equivalents.The percentage of the Fund invested in such holdings varies and depends heavily on current market conditions, among other factors.For temporary defensive purposes and during periods of high cash inflows or outflows, the Fund may depart from its principal investment strategies and invest part or all of its assets in these securities or it may hold cash.During such periods, the Fund may not be able to achieve its investment objective.The Fund may adopt a defensive strategy when the portfolio managers believe securities in which the Fund normally invests have elevated risks due to political or economic factors and in other extraordinary circumstances.For more information on eligible short-term investments, see the Statement of Additional Information. Additional Information about the Risks Risk is inherent in any investment.Investing in a mutual fund—even the most conservative—involves a number of risks, including the risk that you may receive little or no return on your investment or even that you may lose part or all of your investment.Global turbulence in financial markets and reduced liquidity in credit and fixed-income markets may negatively affect a broad range of issuers, which could have an adverse effect on the Fund.Therefore, before investing you should consider carefully the following risks that you assume when you invest in the Fund.Because of these and other risks, you should consider an investment in the Fund to be a long-term investment. Borrowing Risk: Borrowing may exaggerate changes in the net asset value of Fund shares and in the return on the Fund’s portfolio.Borrowing will cost the Fund interest expense and other fees.The costs of borrowing may reduce the Fund’s return.Borrowing may cause the Fund to liquidate positions when it may not be advantageous to do so to satisfy its obligations. Currency Risk: The value of non-U.S. assets and currencies as measured in U.S. dollars may be affected favorably or unfavorably by changes in non-U.S. currency rates and exchange control regulations, application of non-U.S. tax laws (including withholding tax), governmental administration of economic or monetary policies (in this country or - 14 - abroad), and relations between nations and trading.Non-U.S. currencies also are subject to settlement, custodial and other operational risks.Currency exchange rates can be affected unpredictably by intervention by U.S. or foreign governments or central banks, or the failure to intervene, or by currency controls or political developments in the United States or abroad.Costs are incurred in connection with conversions between currencies. Derivatives Risk: The Fund may participate in derivatives transactions.Such transactions entail certain execution, market, liquidity, hedging and tax risks.Participation in the options or futures markets, in other derivatives transactions or in currency exchange transactions involves investment risks and transaction costs to which the Fund would not be subject absent the use of these strategies.If the Sub-Adviser’s prediction of movements in the direction of the securities, non-U.S. currency, interest rate or other referenced instruments or markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies. · Counterparty Risk: The Fund will be subject to credit risk with respect to the counterparties to the derivatives contracts purchased by the Fund.If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivatives contract due to financial difficulties, the Fund may experience significant delays in obtaining any recovery under the derivatives contract in bankruptcy or other reorganization proceeding.The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances.To mitigate its counterparty risk, the Fund generally intends to enter into derivatives transactions (if any) with a variety of parties. · Covered Calls, Puts and Other Option Transactions: If the Fund has written a call option, it may terminate its obligation by effecting a closing purchase transaction.This is accomplished by purchasing a call option with the same terms as the option previously written.However, once the Fund has been assigned an exercise notice, the Fund will be unable to effect a closing purchase transaction.Similarly, if the Fund is the holder of an option, it may liquidate its position by effecting a closing sale transaction.This is accomplished by selling an option with the same terms as the option previously purchased.There can be no assurance that either a closing purchase or sale transaction can be effected when the Fund so desires.The Fund will realize a profit from a closing transaction if the price of the transaction is less than the premium it received from writing the option or is more than the premium it paid to purchase the option; the Fund will realize a loss from a closing transaction if the price of the transaction is more than the premium it received from writing the option or is less than the premium it paid to purchase the option.Since call option prices generally reflect increases in the price of the underlying security, any loss resulting from the repurchase of a call option may also be wholly or partially offset by unrealized appreciation of the underlying security.Other principal factors affecting the market value of a put or a call option include supply and demand, interest rates, the current market price and price volatility of the underlying security and the time remaining until the expiration date of the option.Gains and losses on investments in options depend, - 15 - in part, on the ability of the investment adviser to predict correctly the effect of these factors.The use of options cannot serve as a complete hedge since the price movement of securities underlying the options will not necessarily follow the price movements of the portfolio securities subject to the hedge.An option position may be closed out only on an exchange that provides a secondary market for an option with the same terms or in a private transaction.Although the Fund will generally purchase or write options for which there appears to be an active secondary market, there is no assurance that a liquid secondary market on an exchange will exist for any particular option.In such event, it might not be possible to effect closing transactions in particular options, in which case the Fund would have to exercise its options in order to realize any profit and would incur brokerage commissions upon the exercise of call options and upon the subsequent disposition of underlying securities for the exercise of put options. Several other risks are associated with transactions in options on securities.For example, there are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given option transaction not to achieve its objectives.A decision as to whether, when and how to use covered options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful because of market behavior or unexpected events.The use of options may require the Fund to sell portfolio securities at inopportune times or for prices other than current market values, may limit the amount of appreciation the Fund can realize on an investment or may cause the Fund to hold a security it might otherwise sell.As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the exercise price of the call option, but it has retained the risk of loss should the price of the underlying security decline.Although such loss would be offset in part by the option premium received, in a situation in which the price of a particular stock on which the Fund has written a covered call option declines rapidly and materially or in which prices in general on all or a substantial portion of the stocks on which the Fund has written covered call options decline rapidly and materially, the Fund could sustain material depreciation or loss in its net assets to the extent it does not sell the underlying securities (which may require it to terminate, offset or otherwise cover its option position as well).The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option.Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position.Reasons for the absence of a liquid secondary market for exchange-traded options include the following: (i)there may be insufficient trading interest; (ii)restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii)trading halts, - 16 - suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv)unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v)the trading facilities of an exchange or the Options Clearing Corporation (the “OCC”) may not be adequate to handle current trading volume; or (vi)the relevant exchange could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of options (or a particular class or series of options).If trading were discontinued, the secondary market on that exchange (or in that class or series of options) would cease to exist.However, outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms.The Fund’s ability to terminate over-the-counter options may be more limited than with exchange-traded options and may involve the risk that counterparties participating in such transactions will not fulfill their obligations.If the Fund were unable to close out a covered call option that it had written on a security, it would not be able to sell the underlying security unless the option expired without exercise. The hours of trading for options may not conform to the hours during which the underlying securities are traded.To the extent that the options markets close before the markets for the underlying securities do, significant price and rate movements can take place in the underlying markets that cannot be reflected in the options markets.Call options are marked to market daily and their value will be affected by changes in the value of and dividend rates of the underlying common stocks, an increase in interest rates, changes in the actual or perceived volatility of the stock market and the underlying common stocks and the remaining time to the options’ expiration.Additionally, the exercise price of an option may be adjusted downward before the option’s expiration as a result of the occurrence of certain corporate events affecting the underlying equity security, such as extraordinary dividends, stock splits, mergers or other extraordinary distributions or events.A reduction in the exercise price of an option would reduce the Fund’s capital appreciation potential on the underlying security. The number of covered call options the Fund can write is limited by the number of shares of the corresponding common stock the Fund holds.Furthermore, the Fund’s options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which such options are traded.These limitations govern the maximum number of options in each class that may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers.As a result, the number of options that the Fund may write or purchase may be affected by options written or purchased by it and other investment advisory clients of the investment adviser.An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and it may impose certain other sanctions. - 17 - There are special risks associated with uncovered option writing that expose the Fund to potentially significant loss.As the writer of an uncovered call option, the Fund has no risk of loss should the price of the underlying security decline, but bears unlimited risk of loss should the price of the underlying security increase above the exercise price until the Fund covers its exposure.As with writing uncovered calls, the risk of writing uncovered put options is substantial.The writer of an uncovered put option bears a risk of loss if the value of the underlying instrument declines below the exercise price.Such loss could be substantial if there is a significant decline in the value of the underlying instrument. · Although the investment adviser will attempt to take appropriate measures to minimize the risks relating to the Fund’s writing and purchasing of put and call options, there can be no assurance that the Fund will succeed in any option-related program it undertakes. Emerging Markets Risk: Emerging markets generally do not have the level of market efficiency and strict standards in accounting and securities regulation to be on par with advanced economies.Investments in emerging markets come with much greater risk due to political instability, domestic infrastructure problems, currency volatility and limited equity opportunities (many large companies may still be “state-run” or private).Also, local stock exchanges may not offer liquid markets for outside investors. Equity Securities Risk: Common and preferred stocks represent equity ownership in a company.Stock markets are volatile.The price of equity securities will fluctuate and can decline and reduce the value of a portfolio investing in equities.The value of equity securities purchased by the Fund could decline if the financial condition of the companies the Fund invests in declines or if overall market and economic conditions deteriorate.They may also decline due to factors that affect a particular industry or industries, such as labor shortages or an increase in production costs and competitive conditions within an industry.In addition, they may decline due to general market conditions that are not specifically related to a company or industry, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or generally adverse investor sentiment. Expense Risk: Fund expenses are subject to a variety of factors, including fluctuations in the Fund’s net assets.Accordingly, actual expenses may be greater or less than those indicated.For example, to the extent that the Fund’s net assets decrease due to market declines or redemptions, the Fund’s expenses will increase as a percentage of Fund net assets.During periods of high market volatility, these increases in the Fund’s expense ratio could be significant. Investment Companies Risk: As with other investments, investments in other investment companies are subject to market and selection risk.In addition, if the Fund acquires shares of investment companies, including ones affiliated with the Fund, shareholders bear both their proportionate share of expenses in the Fund (including management and advisory fees) and, indirectly, the expenses of the investment companies.To the extent - 18 - the Fund is held by an affiliated fund, the ability of the Fund itself to hold other investment companies may be limited. Liquidity Risk: Liquidity risk exists when particular investments are difficult to purchase or sell.The Fund’s investments in illiquid securities, which is limited to 15% of its net assets, may reduce the returns of the Fund because it may be difficult to sell the illiquid securities at an advantageous time or price.To the extent that the Fund’s principal investment strategies involve derivatives or securities with substantial market and/or credit risk, the Fund will tend to have the greatest exposure to liquidity risk.Liquid investments may become illiquid after purchase by the Fund, particularly during periods of market turmoil.Illiquid investments may be harder to value, especially in changing markets, and if the Fund is forced to sell these investments to meet redemption requests or for other cash needs, the Fund may suffer a loss.In addition, when there is illiquidity in the market for certain securities, the Fund, due to limitations on illiquid investments, may be subject to purchase and sale restrictions. Market Risk: The market values of securities owned by the Fund may decline, at times sharply and unpredictably.Under normal conditions, markets generally move in cycles over time, with periods of rising prices followed by periods of declining prices.These fluctuations could be a sustained trend or a drastic movement and the value of your investment may reflect these fluctuations. Mid Cap Securities Risk: The securities of mid cap companies generally trade in lower volumes and are generally subject to greater and less predictable price changes than the securities of larger capitalization companies. MLP Risk: An investment in MLP units involves certain risks that differ from an investment in the securities of a corporation: • Holders of MLP units have the rights typically afforded to limited partners in a limited partnership.As compared to common shareholders of a corporation, holders of MLP units have more limited control and limited rights to vote on matters affecting the partnership.Additionally, conflicts of interest may exist between common unit holders and the general partner of an MLP; for example, a conflict may arise as a result of incentive distribution payments. • The amount of cash that any MLP has available to pay its unit holders in the form of distributions/dividends depends on the amount of cash flow generated from such company’s operations.Cash flow from operations will vary from quarter to quarter and is largely dependent on factors affecting the MLP’s operations and factors affecting the energy, natural resources or real estate sectors in general.MLPs may be adversely affected by fluctuations in the prices of commodities, including, for example, natural gas, natural gas liquids, crude oil and coal, and may be impacted by the levels of supply and demand for commodities.MLPs engaged in the exploration, development, management or production of energy commodities and natural resources face the risk that commodity reserves are - 19 - depleted over time.The performance of MLPs operating in the real estate sector may be linked to the performance of the real estate markets, including the risk of falling property values and declining rents and the risk from changes in interest rates or inflation. • MLPs may depend on their ability to make acquisitions that increase adjusted operating surplus per unit in order to enhance distributions to unit holders.The ability of such MLPs to make future acquisitions is dependent on their ability to identify suitable targets, negotiate favorable purchase contracts, obtain acceptable financing and outbid competing potential acquirers.To the extent that such MLPs are unable to make future acquisitions, or such future acquisitions fail to increase the adjusted operating surplus per unit, their growth and ability to make distributions to unit holders will be limited. • Much of the benefit the Fund derives from its investment in equity securities of MLPs is a result of MLPs generally being treated as partnerships for U.S. federal income tax purposes.Partnerships do not pay U.S. federal income tax at the partnership level.A change in current tax law, or a change in the business of a given MLP, could result in an MLP being treated as a corporation for U.S. federal income tax purposes, and subject to corporate level tax on its income.The classification of an MLP as a corporation for U.S. federal income taxation purposes would have the effect of reducing the amount of cash available for distribution by the MLP to its unit holders, such as the Fund. • MLPs operating in the energy and natural resource sectors are subject to many dangers inherent in the production, exploration, management, transportation, processing and distribution of natural gas, natural gas liquids, crude oil, refined petroleum and petroleum products and other hydrocarbons.These dangers include leaks, fires, explosions, damage to facilities and equipment resulting from natural disasters, inadvertent damage to facilities and equipment, and terrorist acts.Since the September11 terrorist attacks, the U.S. government has issued warnings that energy assets, specifically U.S. pipeline infrastructure, may be targeted in future terrorist attacks.These dangers give rise to risks of substantial losses as a result of loss or destruction of commodity reserves; damage to or destruction of property, facilities and equipment; pollution and environmental damage; and personal injury or loss or life.Any occurrence of such catastrophic events could bring about a limitation, suspension or discontinuation of the operations of MLP entities and other companies operating in the energy sector. Repurchase Agreements, Purchase and Sale Contracts Risks: If the other party to a repurchase agreement or purchase and sale contract defaults on its obligation under the agreement, the Fund may suffer delays and incur costs or lose money in exercising its rights under the agreement.If the seller fails to repurchase the security in either situation and the market value of the security declines, the Fund may lose money. - 20 - Rights Risk: The failure to exercise subscription rights to purchase common stock would result in the dilution of the Fund’s interest in the issuing company.The market for such rights is not well developed and, accordingly, the Fund may not always realize full value on the sale of rights. Securities Lending Risk: Securities lending involves the risk that the borrower may fail to return the securities in a timely manner or at all.As a result, the Fund may lose money and there may be a delay in recovering the loaned securities.The Fund could also lose money if it does not recover the securities and/or the value of the collateral falls, including the value of investments made with cash collateral.These events could trigger adverse tax consequences for the Fund. Securities Selection Risk: Securities selected by the Sub-Adviser for the Fund may not perform to expectations.This could result in the Fund’s underperformance compared to other funds with similar investment objectives. When-Issued and Delayed Delivery Securities and Forward Commitments Risks: When-issued and delayed delivery securities and forward commitments involve the risk that the security the Fund buys will lose value prior to its delivery.There also is the risk that the security will not be issued or that the other party to the transaction will not meet its obligation.If this occurs, the Fund loses both the investment opportunity for the assets it set aside to pay for the security and any gain in the security’s price. Additional Information about Fees and Expenses Please refer to the following important information when reviewing the “Fees and Expenses of the Fund” table in the “Summary Prospectus.” · “Shareholder Fees” are fees paid directly from your investment and may include sales loads and redemption fees, if applicable. · “Annual Fund Operating Expenses” are paid out of the Fund’s assets and include fees for portfolio management and administrative services, including recordkeeping, subaccounting and other shareholder services.You do not pay these fees directly but, as the example in the “Summary Prospectus” shows, these costs are borne indirectly by all shareholders. · The “Management Fees” are the investment advisory fee rate paid by the Fund to Destra.Refer to “Fund Management” in this Prospectus for additional information with further description in the Statement of Additional Information. · “Distribution and Service (12b-1) Fees” include a shareholder servicing fee and/or distribution fee of up to 0.25% for ClassA, ClassP and ClassC shares and a distribution fee of up to 0.75% for ClassC shares.Because 12b-1 fees are charged as an ongoing fee, over time the fee will reduce the return on your investment and may cost you more than paying other types of sales charges. - 21 - · A contingent deferred sales charge of up to 1.00% may be imposed on certain redemptions of ClassA shares bought without an initial sales charge and then redeemed within 12months of purchase.The contingent deferred sales charge is not reflected in the example in the “Summary Prospectus.” · A contingent deferred sales charge of 1.00% applies on ClassC shares redeemed within 12months of purchase.The contingent deferred sales charge may be waived for certain investors, as described in “Redemptions.” · “Other Expenses” may include administrative fees charged by intermediaries who have entered into agreements with the Fund or its service providers for the provision of administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of shareholders of the Fund.“Other Expenses” may also include short sale dividend expenses.These expenses include dividends or interest on short sales, which are paid to the lender of borrowed securities, and stock loan fees, which are paid to the prime broker.Such expenses will vary depending on the short sale arrangement, whether the securities the Fund sells short pay dividends or interest, and the amount of such dividends or interest.While short sale dividend expenses include interest and dividends paid out on short positions and may include stock loan fees, they do not take into account the interest credit the Fund earns on cash proceeds of short sales which serve as collateral for short positions. · As described in the footnotes of the “Annual Fund Operating Expenses” section of this Prospectus, Destra has contractually agreed to waive its management fee and/or assume other expenses in order to limit the “Total Annual Fund Operating Expenses” of the Fund to certain limits until at least February1, 2022. Fund Management The Fund has retained Destra Capital Advisors LLC (“Destra”) to serve as its investment adviser.Destra, located at One North Wacker, 48thFloor, Chicago, IL 60606, is a wholly owned subsidiary of Destra Capital Management LLC.Destra was organized in 2008 to provide investment management, advisory, administrative and asset management consulting services. The Fund pays to Destra a fee, payable monthly in an annual amount equal to 0.85% of the Fund’s daily net assets.Destra furnishes offices, necessary facilities and equipment; provides administrative services to the Fund; provides personnel, including certain officers required for the Fund’s administrative management; and pays the compensation of all officers and trustees of the Fund who are its affiliates. A discussion of the Board’s consideration and approval of the Management Agreement and the Investment Sub-Advisory Agreement is available in the Fund’s annual report dated September30, 2014. - 22 - Destra is also responsible for developing the Fund’s investment program and recommending sub-advisers to the Fund’s Board.In addition, Destra oversees the sub-adviser and reviews the sub-adviser’s performance. The Fund has retained Miller/Howard Investments, Inc. (“Miller/Howard” or the “Sub-Adviser”), to serve as its investment sub-adviser, responsible for the day-to-day management of the Fund’s portfolio of securities.Miller/Howard, located at 324 Upper Byrdcliffe Road, Woodstock, NY 12498, is an asset manager specializing in dividend stocks, listed infrastructure and MLPs.Miller/Howard was founded in 1984 as an institutional research boutique providing quantitative and technical research to Fortune 500 companies.The Sub-Adviser has been managing long-only equities since 1991 and had more than $8.5 billion of assets under management as of September30, 2014. Lowell Miller, Jack Leslie, Bryan Spratt, and Roger Young serve as the Fund’s portfolio managers and share responsibilities for the day-to-day management of the Fund’s investment portfolio. · Lowell G. Miller, President (since 1984), Chief Investment Officer (since 1984) and Director of Research (since 1984), has been with Miller/Howard Investments since he founded it in 1984.He received a BS from Sarah Lawrence College and a JD from New York University School of Law.He has continuously pursued the notion of disciplined investment strategies for over 30years.He authored three acclaimed books on investing, including the recently published The Single Best Investment, 2nd ed. (Print Project, 2006).Lowell has been responsible for portfolio construction since inception of the firm. · John E. Leslie III, CFA, research analyst (since 2004) and portfolio manager (since 2004), received a BS in Finance from Suffolk University and an MBA from Babson College.He began his career in investments over 20years ago and has focused on equity income stocks since 1987.Previously, John was a portfolio manager at Value Line Asset Management, M&T Capital Advisors Group (Division of M&T Bank) and Dewey Square Investors (Division of UAM).He brings expertise in both fundamental and quantitative research skills.John joined the portfolio team in 2004. · Bryan J. Spratt, CFA, research analyst (since 2004) and portfolio manager (since 2004), earned a BA in Economics/Computer Science from Spring Arbor College (summa cum laude).He has worked as an analyst and portfolio manager since 1990.At Munder Capital (1994-2001) Bryan was a member of the Energy and Power Team that developed and managed the Munder Power Plus Fund, among other portfolio management responsibilities.From 2001-2004, Bryan was responsible for the utilities and telecom sectors for the Value Team at Banc One Investment Advisors and the One Group Funds.He joined the portfolio team in 2004. - 23 - · Roger G. Young, CFA, research analyst (since 2008) and portfolio manager (since 2008), earned a BS in Economics from the Wharton School, University of Pennsylvania; Bachelor of Foreign Trade, Spanish language, from Thunderbird School of Global Management; and an MBA from Michigan State University.During his career, he started and managed the Transamerica Capital Appreciation Fund, which received a five-star ranking by MorningStar.Roger joined the portfolio team in 2008 and was a consultant to Miller/Howard during 2007.Before that, he worked as a financial consultant with the Kenneth King Foundation since 2003. Additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in the Fund is provided in the Statement of Additional Information. - 24 - Section3Shareholder Information Valuation of Shares The price of the Fund’s shares is based on its net asset value (“NAV”) per share.NAV is calculated for each class of the Fund by taking the value of the class’s total assets, including interest or dividends accrued but not yet collected, less all liabilities, and dividing by the total number of shares outstanding for that class.The result, rounded to the nearest cent, is the NAV per share.NAV is determined as of the close of trading (normally 4:00p.m. Eastern Time) on each day the New York Stock Exchange (“NYSE”) is open for business.However, NAV may be calculated earlier if trading on the NYSE is restricted, or as permitted by the SEC.The value of the Fund’s holdings may change on days that are not business days in the United States and on which you will not be able to purchase or redeem the Fund’s shares.All valuations are subject to review by the Fund’s Board or its delegate. All purchases and redemptions will be duly processed at the NAV next calculated after your request is received in good order by the Fund or its agents.For ClassA shares, the public offering price includes any applicable initial sales charge.For ClassA shares and ClassC shares, the price you pay to sell shares is also the NAV; however, a contingent deferred sales charge may be taken out of the proceeds.In order to receive a day’s price, your order must be received in good order by the Fund or its agents by the close of the regular trading session of the NYSE.Your financial intermediary may charge you a separate or additional fee for processing purchases and redemptions of shares. The Fund’s trustees have adopted procedures for valuing investments and have delegated to The Bank of New York Mellon, the Fund’s custodian, under supervision by Destra, the daily valuation of such investments.The Fund uses independent pricing services to value most loans and other debt securities at their market value.In determining market value, the pricing service for loans considers information obtained from broker-dealers and the pricing service for debt obligations considers various factors and market information relating to debt obligations. In certain situations, Destra, with input from the Sub-Adviser, may use the fair value of a security or loan if such security or a loan is not priced by a pricing service, if the pricing service’s price is deemed unreliable or if events occur after the close of a securities market (usually a foreign market) and before the Fund values its assets that would materially affect NAV.A security that is fair valued may be valued at a price higher or lower than actual market quotations or the value determined by other funds using their own fair valuation procedures.Because non-U.S. loans and securities may trade on days when Fund shares are not priced, the value of securities held by the Fund can change on days when Fund shares cannot be redeemed.Destra expects to use fair value pricing primarily when a security is not priced by a pricing service or a pricing service’s price is deemed unreliable.Destra has established a Valuation Committee that oversees the valuation of investments. - 25 - Due to the subjective nature of fair value pricing, the Fund’s value for a particular security may be different from the last price determined by the pricing service or the last bid or ask price in the market.Fair value pricing may reduce arbitrage activity involving the frequent buying and selling of mutual fund shares by investors seeking to take advantage of a perceived lag between a change in the value of the Fund’s portfolio securities and the reflection of such change in the Fund’s NAV, as further described in the “Frequent Trading” section of this Prospectus.While funds that invest in non-U.S. securities may be at a greater risk for arbitrage activity, such activity may also arise in funds that do not invest in non-U.S. securities, for example, when trading in a security held by the Fund is halted and does not resume prior to the time the Fund calculates its NAV (referred to as “stale pricing”).Funds that hold thinly traded securities, such as certain small-capitalization securities, may be subject to attempted use of arbitrage techniques.To the extent that the Fund’s valuation of a security is different from the security’s perceived market value, short-term arbitrage traders buying and/or selling shares of the Fund may dilute the NAV of the Fund, which negatively impacts long-term shareholders.The Fund’s fair value pricing and frequent trading policies and procedures may not completely eliminate short-term trading in certain omnibus accounts and other accounts traded through intermediaries. Other securities held by the Fund are generally valued at market value.Certain short-term instruments maturing within 60days or less are valued at amortized cost, which approximates market value.The value of the securities of other open-end funds held by the Fund, if any, will be calculated using the NAV of such open-end funds, and the prospectuses for such open-end funds explain the circumstances under which they use fair value pricing and the effects of using fair value pricing. All purchases, exchanges, redemptions or other account activity must be processed through your financial intermediary or plan sponsor.Your financial intermediary or plan sponsor is responsible for promptly transmitting purchase, redemption and other requests to the Fund under the arrangements made between your financial intermediary or plan sponsor and its customers.The Fund is not responsible for the failure of any financial intermediary or plan sponsor to carry out its obligations to its customers. Share Classes The Fund offers four classes of shares, each representing an interest in the same portfolio but with differing sales charges, fees, eligibility requirements and other features.It is important to consult with your financial intermediary representative for additional information on which classes of shares, if any, are an appropriate investment choice.Certain financial intermediaries may not offer all funds or all classes of shares.Contact your financial intermediary or refer to your plan documents for instructions on how to purchase, exchange or redeem shares.The Fund is only available to U.S. citizens or residents. If your financial intermediary offers more than one class of shares, you should carefully consider which class (or classes) of shares is appropriate for your investment objectives - 26 - and needs.Certain classes have higher expenses than others, which may lower the return on your investment.For further details, please see the Statement of Additional Information. ClassA Shares ClassA shares are generally offered through certain financial intermediary platforms including, but not limited to, traditional brokerage platforms, mutual fund wrap fee programs, managed account programs, asset allocation programs, bank trust platforms, self-directed brokerage accounts and retirement platforms.ClassA shares may be offered with a reduced or waived initial sales charge under certain circumstances.For more information, please refer to the section entitled “Qualifying for a Reduction or Waiver of ClassA Shares Sales Charge” in this Prospectus.ClassA shares allow for payment of up to 0.25% of net assets to financial intermediaries for providing distribution, and/or other, shareholder services to their clients.In addition, ClassA shares allow for payment to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts or other shareholder services provided on behalf of their clients. The ClassA shares sales charges are as follows: Initial sales charge on purchases Up to 5.75%* ·Reduction for purchases of $50,000 or more ·Waived for purchases of $1 million or more Deferred sales charge (“CDSC”) None except on certain redemptions of shares purchased without an initial sales charge* Minimum initial investment Maximum purchase None Minimum aggregate account balance None 12b-1 fee Up to 0.25% annual distribution and/or shareholder servicing fee * May be waived under certain circumstances. ClassC Shares ClassC shares will generally be offered through financial intermediary platforms including, but not limited to, traditional brokerage platforms, mutual fund wrap fee programs, bank trust platforms and retirement platforms.ClassC shares allow for the payment of up to 0.75% of net assets to financial intermediaries for the provision of distribution services and up to 0.25% of net assets for the provision of shareholder services on behalf of their clients.ClassC shares also allow for the payment of fees to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of their clients. - 27 - The ClassC shares sales charges are as follows: Initial sales charge on purchases None Deferred sales charge (“CDSC”) 1.00% on shares redeemed within 12months of purchase* Minimum initial investment Maximum purchase Minimum aggregate account balance None 12b-1 fee 1.00% annual fee (up to 0.75% distribution fee and up to 0.25% shareholder servicing fee); higher annual operating expenses than ClassA shares because of higher 12b-1 fee * May be waived under certain circumstances. ClassP Shares ClassP shares are not currently available for purchase.ClassP shares will be available through certain financial intermediary platforms including, but not limited to, mutual fund wrap fee programs, managed account programs, asset allocation programs, bank trust platforms and certain retirement platforms.For financial intermediaries who operate supermarket platforms, ClassP shares may be available through such platforms pursuant to an agreement between the intermediary and Destra.ClassP shares allow for payment of up to 0.25% of net assets to financial intermediaries for providing distribution, and/or other, shareholder services to their clients.ClassP shares also allow for the payment of fees to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of their clients. ClassI Shares ClassI shares are available only to investors listed below.The following investors may purchase ClassI shares or if approved by Destra: · qualified retirement plans that are clients of third-party administrators that have entered into agreements with Destra and offer institutional share class pricing (no sales charge or 12b-1 fee); · bank trust departments and trust companies that have entered into agreements with Destra and offer institutional share class pricing to their clients (if another retirement plan of the sponsor is eligible to purchase ClassI shares); · college savings plans that qualify for tax-exempt treatment under Section529 of the Internal Revenue Code; · other Destra investment products; - 28 - · investors purchasing shares through an asset-based fee program which regularly offers institutional share classes and which is sponsored by a registered broker-dealer or other financial institution that has entered into an agreement with Destra; · clients of a financial representative who are charged a fee for consulting or similar services; and · corporations, endowments and foundations that have entered into an arrangement with Destra. Certain intermediaries that have entered into an agreement with Destra Capital Investments LLC (“Destra Capital Investments”) may use ClassI shares on their platforms without regard to the stated minimums.Trust companies or bank trust departments that purchased ClassI shares for trust accounts may transfer them to the beneficiaries of the trust accounts, who may continue to hold them or exchange them for ClassI shares of other Destra funds.ClassI shares allow for the payment of fees to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts or other shareholder services provided on behalf of their clients. Distribution, Servicing and Administrative Fees Distribution and Shareholder Servicing Plans In accordance with Rule 12b-1 of the Investment Company Act of 1940, as amended, the Fund has adopted shareholder servicing plans for ClassA shares, ClassC shares and ClassP shares (the “ClassA Plan,” “ClassC Plan” and “ClassP Plan,” respectively, or collectively the “Plans”).Under the Plans, the Fund may pay Destra Capital Investments, the Fund’s distributor, a fee for the sale and distribution and/or shareholder servicing of ClassA shares, ClassC shares and ClassP shares based on average daily net assets of each, up to the following annual rates: Class Maximum annual 12b-1 fee for the Fund ClassA shares 0.25% ClassC shares 1.00%* ClassP shares 0.25% * Up to 0.75% of this fee is for distribution services and up to 0.25% of this fee is for shareholder services. Under the terms of the Plans, the Fund is authorized to make payments to Destra Capital Investments for remittance to retirement plan service providers, broker-dealers, bank trust departments, financial advisors and other financial intermediaries, as compensation for distribution and/or shareholder services performed by such entities for their customers who are investors in the Fund. - 29 - Such financial intermediaries may from time to time be required to meet certain criteria in order to be eligible to receive 12b-1 fees.Typically, under the adopted ClassC Plan, Destra Capital Investments retains all fees paid for the first 12months pursuant to the Plan on any investment in ClassC shares in order to recoup prior expenses incurred with respect to the payment of a 1% commission on sales of ClassC shares to the financial intermediary.Accordingly, financial intermediaries will become eligible for monthly compensation under the ClassC Plan beginning in the 13thmonth following the purchase of ClassC shares.However, certain financial intermediaries may elect not to receive the initial 1% commission, in which case Destra Capital Investments will pay the monthly 12b-1 fees to such financial intermediary beginning the first month following the purchase of ClassC shares as such fees accrue.The ClassC shares for which a financial intermediary elects not to receive the initial 1% commission will not be subject to a CDSC.Destra Capital Investments is entitled to retain some or all fees payable under the Plan in certain circumstances, including when there is no broker of record or when certain qualification standards have not been met by the broker of record.Because 12b-1fees are paid out of the Fund’s assets on an ongoing basis, over time they will increase the cost of your investment and may cost you more than paying other types of sales charges. Administrative Fees For ClassA shares, ClassC shares, ClassP shares and ClassI shares, certain intermediaries pursuant to an agreement with the Fund or its service providers may charge administrative fees for certain services such as recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided by intermediaries on behalf of the shareholders of the Fund.Order processing which may be subject to such administrative fees includes the submission of transactions through the National Securities Clearing Corporation (“NSCC”) or similar systems, as well as those processed on a manual basis.Because the form and amount charged vary by intermediary, the amount of the administrative fees borne by the class is an average of all fees charged by applicable intermediaries.The Fund may pay a financial intermediary increased fees if a financial intermediary converts from a networking structure to an omnibus account structure, or otherwise experiences increased costs. The Fund anticipates that the operating expenses for the ClassP shares will be in excess of the operating expenses for the other share classes due to the services provided to the ClassP shares that are not provided to the other share classes.Accordingly, the Fund may pay an annual administrative fee for ClassP shares for certain administrative services, including but not limited to retirement platform fees or other shareholder services provided by intermediaries on behalf of the shareholders of the Fund. Purchases Generally, purchases of ClassA shares and ClassC shares may only be made through institutional channels such as financial intermediaries and retirement accounts.Purchases of ClassP shares may be made only through financial intermediaries.Generally, - 30 - purchases of ClassI shares may only be made through financial intermediaries and by certain institutional investors.Contact your financial intermediary or refer to your plan documents for information on how to invest in the Fund, including additional information on minimum initial or subsequent investment requirements.Your financial intermediary may charge you a separate or additional fee for processing purchases of shares.The Fund has only authorized certain financial intermediaries to receive purchase orders on the Fund’s behalf.As discussed under “Payments to Financial Intermediaries,” Destra and its affiliates, pursuant to agreements with certain intermediaries, may pay commissions or fees to those intermediaries for their role in the attraction and retention of shareholders to the Fund.When considering Fund recommendations made by these intermediaries, you should consider such arrangements. Because the Fund is not intended for frequent trading, the Fund reserves the right to reject any purchase order, including exchange purchases, for any reason.For more information about the Fund’s policy on frequent trading, refer to “Frequent Trading.” In compliance with the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”), your financial intermediary is required to verify certain information on your account application as part of its Anti-Money Laundering Program.In addition to your full name and date of birth, you will be required to provide your Social Security number and permanent street address to assist in verifying your identity.Some financial intermediaries may also require that you provide other documents that help to establish your identity.Until verification of your identity is made, your financial intermediary may temporarily limit additional share purchases or even close an account if it is unable to verify a shareholder’s identity.Please contact your financial intermediary if you need assistance when completing your application or would like to receive additional information regarding the USA PATRIOT Act or the intermediary’s Anti-Money Laundering Program. Minimum and Maximum Investment Requirements There is a $2,500 minimum investment requirement per Fund account for the purchase of ClassA shares, ClassC shares and ClassP shares; however, certain tax-deferred retirement accounts or UGMA/UTMA accounts are subject to a $500 minimum.Investors in a defined contribution plan through a third-party administrator should refer to their plan document or contact their plan administrator for additional information.Accounts that are a part of certain wrap programs may not be subject to these minimums.Investors should refer to their intermediary for additional information. There is a $1 million minimum investment requirement for institutional investors purchasing ClassI shares.Institutional investors generally may meet the minimum investment amount by aggregating multiple accounts within the same fund.Accounts offered through an intermediary institution must meet the minimum investment requirements of $500 for tax-deferred accounts and $2,500 for other account types.Directors, officers and employees of Destra and its affiliates, as well as trustees and - 31 - officers of the Fund, may purchase ClassI shares through certain financial intermediaries’ institutional platforms.For more information about this program and eligibility requirements, please contact a Destra representative at (877) 287-9646.There may be exceptions to these minimums for certain tax-deferred, tax-qualified and retirement plans and accounts held through wrap programs.For additional information, contact your intermediary, plan sponsor or administrator or a Destra representative. If your Fund account is valued at less than $100, other than as a result solely of depreciation in share value, the Fund may request that your financial intermediary close your account.The Fund reserves the right to make such a request annually; however, certain accounts held through intermediaries may not be subject to closure due to the policies of the intermediaries.You may receive written notice from your intermediary to increase your account balance to the required minimum to avoid having your account closed.You may receive written notice prior to the closure of your Fund account so that you may increase your account balance to the required minimum.Please note that you may incur a tax liability as a result of a redemption upon closure of your account. There is a $500,000 maximum on any single purchase of ClassC shares.For investors who wish to purchase more than $500,000 worth of shares, the sales charge and expense structure of ClassA shares may be more advantageous. The Fund reserves the right to change the amount of these minimums or maximums from time to time or to waive them in whole or in part. Periodic Purchase Plan You may arrange for periodic purchases by authorizing your financial intermediary to debit the amount of your investment from your bank account on a day or days you specify.Contact your financial intermediary or a Destra representative, if applicable, for details.Not all financial intermediaries offer this plan. Initial Sales Charge ClassA Shares The initial sales charge imposed on the purchase of ClassA shares is based on the amount invested, as set forth in the table below.The proceeds of any applicable sales charge are allocated between Destra Capital Investments and your financial intermediary.The table below sets forth the amount of the applicable sales charge as a percentage of offering price and net amount invested.The dollar amount of your initial sales charge is calculated as the difference between the public offering price and the NAV of those shares.Since the offering price is calculated to two decimal places using standard rounding criteria, the number of shares purchased and the dollar amount of your sales charge as a percentage of the offering price and of your net investment may be higher or lower than the amounts set forth in the table depending on whether there was a downward or upward rounding. - 32 - ClassA Shares Sales Charge as a Percentage of: Amount of Purchase at Offering Price Offering Price(1) Net Amount Invested Amount of Sales Charge Reallowed to Financial Intermediaries as a Percentage of Offering Price Under $50,000 5.75% 6.10% 5.00% $50,000 but under $100,000 4.50% 4.71% 3.75% $100,000 but under $250,000 3.50% 3.63% 2.75% $250,000 but under $500,000 2.50% 2.56% 2.00% $500,000 but under $1,000,000 2.00% 2.04% 1.60% $1,000,000 and above None(2) None None(3) (1) Offering Price includes the initial sales charge. (2) A contingent deferred sales charge of 1.00% may apply to ClassA shares purchased without an initial sales charge if redeemed within 12months of purchase. (3) Destra CapitalInvestments may pay financial intermediaries commissions on a single purchase of ClassA shares by a single investor as follows: · 1.00% on amounts from $1,000,000 to $4,000,000 · plus 0.50% on amounts greater than $4,000,000 to $10,000,000 · plus 0.25% on amounts over $10,000,000 Destra Capital Investments retains all 12b-1 fees paid for the first 12months pursuant to the ClassA plan on any investment where an upfront 1.00% commission is paid in order to recoup prior expenses incurred with respect to the payment of such 1.00% commission. Qualifying for a Reduction or Waiver of ClassA Shares Sales Charge You may be able to lower or eliminate your sales charge on ClassA shares under certain circumstances.For example, when purchasing new ClassA or ClassC shares, you can combine ClassA shares and ClassC shares you already own (either in this Fund or in certain other Destra funds) with your current purchase to take advantage of the breakpoints in the sales charge schedule as set forth above.The circumstances under which you may combine such ownership of shares and purchases are described below.If you would like more information on aggregating shares to take advantage of the breakpoints, please contact your financial intermediary. ClassA shares may be offered without an initial sales charge under any of the following conditions: · purchases of $1 million or more (may be subject to a CDSC); · purchases for retirement and benefit plans made through financial intermediaries that perform participant recordkeeping or other administrative services for the plans and that have entered into special arrangements with the Fund and/or Destra Capital Investments specifically for such purchases (may be subject to a CDSC); - 33 - · purchases made by or on behalf of financial intermediaries for clients that pay the financial intermediaries fees in connection with a fee-based advisory program, provided that the financial intermediaries or their trading agents have entered into special arrangements with the Fund and/or Destra Capital Investments specifically for such purchases; · purchases by investors maintaining a self-directed brokerage account with a registered broker-dealer that has entered into an agreement with Destra Capital Investments to offer ClassA shares through a load-waived network or platform, which may or may not charge transaction fees; · purchases by insurance companies and/or their separate accounts to fund variable insurance contracts, provided that the insurance company provides recordkeeping and related administrative services to the contract owners and has entered into special arrangements with the Fund and/or Destra Capital Investments specifically for such purchases; · registered representatives and other employees of financial intermediaries that have selling agreements with Destra Capital Investments to sell ClassA shares; · purchases by trustees or custodians of any pension or profit sharing plan or payroll deduction IRA for the employees of any consenting securities dealer having a sales agreement with Destra Capital Investments; or · purchases by (i)directors, officers and employees of Destra and its affiliates, (ii)trustees and officers of the Fund, and (iii)directors and officers of any sub-adviser to a Destra Fund, including retired persons who formerly held such positions and immediate family members of such purchasers.(Immediate family members are defined as spouses, domestic partners, parents and children.) To receive a reduced or waived front-end sales charge, you must let your financial intermediary know at the time of your purchase of Fund shares that you believe you qualify for a discount.These other accounts may include the accounts described under “Aggregating Accounts.”It is possible that your financial intermediary will require documentation, such as an account statement, to prove that the accounts are eligible for aggregation.The Letter of Intent described below requires historical cost information in certain circumstances.You should retain records necessary to show the price you paid to purchase Fund shares, as the Fund, its agents or your financial intermediary may not retain this information. Right of Accumulation.You may purchase ClassA shares of the Fund at a reduced sales charge determined by aggregating the dollar amount of the new purchase (measured by the offering price) and the total prior day’s NAV (net amount invested) of all eligible shares (as set forth herein) and applying the sales charge applicable to such aggregate amount.Shares eligible for aggregation include ClassA shares of the Fund and of certain other classes (ClassA shares and ClassC shares) of Destra funds then held by you, or - 34 - held in accounts identified under “Aggregating Accounts.”In order for your purchases and holdings to be aggregated for purposes of qualifying for such discount, they must have been made through one financial intermediary and you must provide sufficient information to your financial intermediary at the time of initial purchase of shares that qualify for the right of accumulation to permit verification that the purchase qualifies for the reduced sales charge.The right of accumulation is subject to modification or discontinuance at any time with respect to all shares purchased thereafter. Letter of Intent.You can also reduce the sales charge on the purchase of ClassA shares by signing a Letter of Intent indicating your intention to purchase $50,000 or more of ClassA shares (including ClassA shares in other series of the Destra funds) over a 13-month period.The term of the Letter of Intent will commence upon the date you sign the letter.In order to apply purchases towards the intended amount, you must refer to such letter when placing all orders. When calculating the applicable sales charge to a purchase pursuant to a Letter of Intent, the amount of investment for purposes of applying the sales load schedule includes: (i)the historical cost (what you actually paid for the shares at the time of purchase, including any sales charges) of all ClassA shares acquired during the term of the Letter of Intent; minus (ii)the value of any redemptions of ClassA shares made during the term of the Letter of Intent.Each investment made during the period receives the reduced sales charge applicable to the total amount of the investment goal.A portion of shares purchased may be held in escrow to pay for any applicable sales charge.If the goal is not achieved within the period, you must pay the difference between the sales charges applicable to the purchases made and the charges previously paid, or an appropriate number of escrowed shares will be redeemed.Please contact your financial intermediary to obtain a Letter of Intent application. Aggregating Accounts.In calculating the applicable breakpoint and sales charge on large purchases or those made through the exercise of a Letter of Intent or right of accumulation, investments made by you (and your spouse, domestic partner and children under age 21) on any given day may be aggregated if made for your own account(s) and/or certain other accounts such as: trust accounts established by the above individuals (or the accounts of the primary beneficiary of the trust if the person who established the trust is deceased); solely controlled business accounts; and single-participant retirement accounts.To receive a reduced sales charge under the right of accumulation or a Letter of Intent, you must notify your financial intermediary of any eligible accounts that you, your spouse and your children under age 21 have at the time of your purchase. You may access information regarding sales loads, breakpoint discounts and purchases of the Fund’s shares, free of charge, and in a clear and prominent format, on our website at destracapital.com and by following the appropriate hyperlinks to the specific information. - 35 - Commission on ClassC Shares Destra Capital Investments may pay to your financial intermediary a commission rate of 1.00% of the NAV of the ClassC shares purchased.Service providers to qualified plans will not be eligible to receive this commission if they receive 12b-1 fees from the time of initial investment of qualified plan assets in ClassC shares. Exchanges Contact your financial intermediary (the Fund’s transfer agent at (877) 287-9646 for ClassI shares) or consult your plan documents for information on exchanging into other funds in the Destra family of funds.As with any investment, be sure to read the prospectus of the fund into which you are exchanging.An exchange from one fund to another is generally a taxable transaction (except for certain tax-deferred accounts).Exchanges are subject to the following conditions: · You may generally exchange shares of the Fund for shares of the same class of any other fund in the Destra family of funds offered through your financial intermediary or qualified plan. · You must meet the minimum investment amount for the Fund. · The Fund reserves the right to reject any exchange request and to modify or terminate the exchange privilege at any time. · For ClassP shares and ClassI shares, an exchange of shares from the Fund held for 90days or less may be subject to the Fund’s redemption fee.For more information on redemption fees, including a discussion of the circumstances in which the redemption fee may not apply, refer to “Redemption Fees” in the Statement of Additional Information. · The exchange privilege is not intended as a vehicle for short-term or frequent trading.The Fund may suspend or terminate your exchange privilege if you make more than one round-trip in the Fund in a 30-day period and may bar future purchases in the Fund or other Destra funds.The Fund will work with intermediaries to apply the Fund’s exchange limit.However, the Fund may not always have the ability to monitor or enforce the trading activity in such accounts.For more information about the Fund’s policy on frequent trading, refer to “Frequent Trading.” · Under limited circumstances, exchanges between certain classes of shares of the same Fund may be permitted.Such exchanges may be subject to a CDSC, a redemption fee or other fees, at the discretion of the Fund.Any such exchanges and any CDSC, redemption fee or other fees may be waived for certain - 36 - intermediaries that have entered into an agreement with Destra Capital Investments. Waiver of Sales Charges The sales charge will be waived on any ClassA shares received through an exchange of ClassA shares of another fund of the Destra family of funds.ClassA shares or ClassC shares received through an exchange of ClassA shares or ClassC shares, respectively, of another fund of the Destra family of funds will not be subject to any applicable CDSC at the time of the exchange.Any CDSC applicable to redemptions of ClassA shares or ClassC shares will continue to be measured on the shares received by exchange from the date of your original purchase.For more information about the CDSC, please refer to “Redemptions.”Unlike ClassA shares, ClassC shares do not have any front-end sales charges; however, their higher annual operating expenses mean that over time, you could end up paying more than the equivalent of the maximum allowable front-end sales charge. Redemptions Generally, redemptions may only be effected through financial intermediaries, retirement platforms and certain institutional investors, as applicable and described above.It is possible that your financial intermediary charges a processing or service fee in connection with the redemption of shares.Contact your financial intermediary or refer to the appropriate plan documents for details. Shares of the Fund are redeemable on any business day on which the Fund’s NAV is calculated.Redemptions are duly processed at the NAV next calculated after receipt of the redemption order by the Fund or its agents.Redemption proceeds, less any applicable CDSC for ClassA shares or ClassC shares or any applicable redemption fee for ClassP shares and ClassI shares, will normally be sent seven calendar days following receipt of the redemption order. The Fund reserves the right to postpone payment of redemption proceeds for up to seven calendar days.Additionally, the right to require the Fund to redeem your shares may be suspended, or the date of payment may be postponed beyond seven calendar days, whenever: (i)trading on the NYSE is restricted, as determined by the SEC, or the NYSE is closed (except for holidays and weekends); (ii)the SEC permits such suspension and so orders; or (iii)an emergency exists as determined by the SEC so that disposal of securities or determination of NAV is not reasonably practicable. If your Fund account is valued at less than $100, other than as a result solely of depreciation in share value, the Fund may request that your financial intermediary close your account.The Fund reserves the right to make such a request annually; however, certain accounts held through intermediaries may not be subject to closure due to the policies of the intermediaries.You may receive written notice from your intermediary to increase your account balance to the required minimum to avoid having your account - 37 - closed.You may receive written notice prior to the closure of your Fund account so that you may increase your account balance to the required minimum.Please note that you may incur a tax liability as a result of a redemption upon closure of your account. Redemptions In-Kind Shares normally will be redeemed for cash, although the Fund retains the right to redeem some or all of its shares in-kind under unusual circumstances, in order to protect the interests of remaining shareholders, to accommodate a request by a particular shareholder that does not adversely affect the interests of the remaining shareholders, or in connection with the liquidation of the Fund, by delivery of securities selected from its assets at its discretion.However, the Fund is required to redeem shares solely for cash up to the lesser of $250,000 or 1% of the NAV of the Fund during any 90-day period for any one shareholder.Should redemptions by any shareholder exceed such limitation, the Fund will have the option of redeeming the excess in cash or in-kind.In-kind payment means payment will be made in portfolio securities rather than cash.If this occurs, the redeeming shareholder might incur brokerage or other transaction costs to convert the securities to cash. Periodic Withdrawal Plan You may arrange for periodic redemptions by authorizing your financial intermediary to redeem a specified amount from your account on a day or days you specify.Any resulting CDSC for ClassA shares or ClassC shares may be waived through financial intermediaries that have entered into an applicable agreement with Destra Capital Investments.The maximum annual rate at which shares subject to a CDSC may be redeemed, pursuant to a systematic withdrawal plan, without paying a CDSC, is 12% of the NAV of the account.Certain other terms and conditions, including minimum amounts, may apply.Contact your financial intermediary, or a Destra representative for ClassI shares, for details.Not all financial intermediaries offer this plan. ClassA Shares and ClassC Shares CDSC A 1.00% CDSC may be deducted with respect to ClassA shares purchased without an initial sales charge if redeemed within 12months of purchase, unless any of the listed CDSC waivers apply.A 1.00% CDSC will be deducted with respect to ClassC shares redeemed within 12months of purchase, unless a CDSC waiver applies.The CDSC will be based on the lower of the original purchase price or the value of the redemption of the ClassA shares or ClassC shares redeemed, as applicable. CDSC Waivers There are certain cases in which you may be exempt from a CDSC charged to ClassA shares and ClassC shares.Among others, these include: - 38 - · The death or disability of an account owner and to honor a qualified domestic relationships order (QDRO); · Retirement plans and certain other accounts held through a financial intermediary that has entered into an agreement with Destra Capital Investments to waive CDSCs for such accounts; · Retirement accounts taking required minimum distributions; · The redemption of ClassA shares or ClassC shares acquired through reinvestment of Fund dividends or distributions; · The portion of the redemption representing appreciation as a result of an increase in NAV above the total amount of payments for ClassA shares or ClassC shares during the period during which the CDSC applied; · If the Fund chooses to liquidate or involuntarily redeem shares in your account; or · If a financial intermediary elects to not receive the initial 1% commission and is receiving 12b-1 fees beginning on the first month following the purchase of ClassC shares as such fees accrue, where an agreement is in place between the financial intermediary and Destra. To keep the CDSC as low as possible, ClassA shares or ClassC shares not subject to any CDSC will be redeemed first, followed by shares held longest. ClassA Shares Reinstatement Privilege After you have redeemed ClassA shares, you have a one time right to reinvest the proceeds within 90days of the redemption date at the current NAV (without an initial sales charge).You will not be reimbursed for any CDSC paid on your redemption of ClassA shares. ClassP Shares and ClassI Shares Redemption Fee Redemptions (and exchanges) of ClassP shares and ClassI shares from the Fund held for 90days or less may be subject to the Fund’s redemption fee equaling 2.00% of the NAV of redemption proceeds.This fee is paid directly to the Fund rather than to Destra and is designed to deter excessive short-term trading and to offset the brokerage commissions, market impact and other costs associated with changes in the Fund’s asset level and cash flow due to short-term money movements in and out of the Fund. Certain intermediaries have agreed to charge the Fund’s redemption fee on their customers’ accounts.In this case, the amount of the fee and the holding period will generally be consistent with the Fund’s.However, due to operational requirements, the - 39 - intermediaries’ methods for tracking and calculating the fee may differ in some respects from the Fund’s. The redemption fee does not apply to certain types of accounts held through intermediaries, including: (i)certain employer-sponsored retirement plans; (ii)certain broker wrap fee and other fee-based programs; (iii)certain omnibus accounts where the omnibus account holder does not have the operational capability to impose a redemption fee on its underlying customers’ accounts; and (iv)certain intermediaries that do not have or that report to the Fund sufficient information to impose a redemption fee on their customers’ accounts. In addition, the redemption fee does not apply to: (i)premature distributions from retirement accounts that are exempt from the IRS penalty due to the disability of or medical expenses incurred by the shareholder; (ii)required minimum distributions from retirement accounts; (iii)the return of excess contributions in retirement accounts; (iv)redemptions resulting in the settlement of an estate due to the death of the shareholder; (v)redemptions through an automated systematic withdrawal or exchange plan; (vi)redemptions by participants of an employer-sponsored automatic enrollment 401(k) plan who properly elect a refund of contributions within 90days of being automatically enrolled in such plan; (vii)involuntary redemptions imposed by Destra; and (viii)reinvested distributions (dividends and capital gain).For same-fund share class exchanges, no redemption fee will be applied based on the exchange transaction.However, to the extent an intermediary is applying a redemption fee, the redemption fee will be imposed on a subsequent underlying shareholder-initiated sale of shares after the exchange.When cooperation from a financial intermediary is necessary to impose a redemption fee on its customers’ accounts, different or additional exemptions may be applied by the financial intermediary.Redemption fees may be waived under certain circumstances involving involuntary redemptions imposed by intermediaries.Contact your financial intermediary or a Destra representative at (877) 287-9646 for ClassI shares, or refer to your plan documents for more information on whether the redemption fee is applied to your shares. In addition to the circumstances previously noted, the Fund reserves the right to waive the redemption fee at its discretion where it believes such waiver is in the best interests of the Fund, including but not limited to when it determines that imposition of the redemption fee is not necessary to protect the Fund from the effects of short-term trading.In addition, the Fund reserves the right to modify or eliminate the redemption fee or waivers at any time.If there is a material change to the Fund’s redemption fee, the Fund will notify you at least 60days prior to the effective date of the change. - 40 - Section4General Information Distributions The Fund intends to make regular quarterly distributions to shareholders.Various factors will affect the levels of cash the Fund receive from its investments, as well as the amounts of income and return of capital (in the case of the Fund’s investments in MLPs) represented by such cash.To permit the Fund to maintain a more stable quarterly distribution, it may distribute less or more than the entire amount of cash it receives from its investments in a particular period.Any undistributed cash would be available to supplement future distributions and until distributed would add to the Fund’s NAV.Correspondingly, once distributed, such amounts will be deducted from the Fund’s NAV. In order to avoid taxation of the Fund, the Internal Revenue Code requires the Fund to distribute all or substantially all of its net investment income and any net capital gains realized on its investments at least annually.The Fund’s income from certain dividends, interest and any net realized short-term capital gains are paid to shareholders as ordinary income dividends.Certain dividend income may be reported to shareholders as “qualified dividend income,” which is generally subject to reduced rates of taxation.Net realized long-term capital gains are paid to shareholders as capital gains distributions, regardless of how long shares of the Fund have been held.We cannot predict with respect to a given quarter how much of our net investment income will be included in the distribution we make for that quarter.Distributions are made at the class level, so they may vary from class to class within the Fund. Distribution Schedule Dividends from net investment income and distributions of capital gain are normally declared and distributed in March, June, September and December but, if necessary, may be distributed at other times as well.Distributions of capital gains are normally declared in December and paid in January.The date you receive your distribution may vary depending on how your intermediary processes trades.Please consult your intermediary for details. How Distributions Affect the Fund’s NAV Distributions are paid to shareholders as of the record date of a distribution of the Fund, regardless of how long the shares have been held.Dividends and net capital gain that have not yet been distributed are included in the Fund’s daily NAV.The share price of the Fund drops by the amount of the distribution, net of any subsequent market fluctuations.For example, assume that on December31, the Fund declared a dividend in the amount of $0.25 per share.If the Fund’s share price was $10.00 on December30, the Fund’s share price on December31 would be $9.75, barring market fluctuations.You should be aware that distributions from a taxable mutual fund do not increase the value of your investment and may create income tax obligations. - 41 - Taxes As with any investment, you should consider the tax consequences of investing in the Fund.Any tax liabilities generated by your transactions are your responsibility and not the Fund’s or the intermediaries’.The following discussion does not apply to qualified tax-deferred accounts or other non-taxable entities, nor is it a complete analysis of the federal income tax implications of investing in the Fund.You should consult your tax adviser if you have any questions.Additionally, state or local taxes may apply to your investment, depending upon the laws of your state of residence. Non-U.S. Income Tax Considerations Investment income that the Fund receives from its non-U.S. investments may be subject to non-U.S. income taxes, which generally will reduce Fund distributions.However, the United States has entered into tax treaties with many non-U.S. countries that may entitle you to certain tax benefits. Taxes and Tax Reporting The Fund will make distributions that may be taxed as ordinary income (which may be taxable at different rates, depending on the sources of the distributions) or capital gain (which may be taxable at different rates, depending on the length of time the Fund holds its assets).Dividends from the Fund’s long-term capital gain are generally taxable as capital gain, while dividends from short-term capital gain and net investment income are generally taxable as ordinary income.However, certain ordinary income distributions received from the Fund that are determined to be qualified dividend income may be taxed at tax rates equal to those applicable to long-term capital gain.The tax you pay on a given capital gain distribution depends generally on how long the Fund has held the portfolio securities it sold.It does not depend on how long you have owned your Fund shares.Dividends generally do not qualify for a dividends received deduction if you are a corporate shareholder. Early in each year, you will receive a statement detailing the amount and nature of all dividends and capital gain that you were paid during the prior year.If you hold your investment at the firm where you purchased your Fund shares, you will receive the statement from that firm.If you hold your shares directly with the Fund, the Fund’s transfer agent will send you the statement on the Fund’s behalf.The tax status of your dividends is the same whether you reinvest your dividends or elect to receive them in cash.The sale of shares in your account may produce a gain or loss and is a taxable event.For tax purposes, an exchange of shares between funds is generally the same as a sale. Please note that if you do not furnish your Fund with your correct Social Security number or employer identification number, federal law requires the Fund to withhold federal income tax from your distributions and redemption proceeds at the then current rate. - 42 - Please consult the Statement of Additional Information and your tax advisor for more information about taxes. Buying or Selling Shares Close to a Record Date Buying fund shares shortly before the record date for a taxable dividend is commonly known as “buying the dividend.”The entire dividend may be taxable to you even though a portion of the dividend effectively represents a return of your purchase price. Foreign Tax Credit A regulated investment company more than 50% of the value of whose assets consists of stock or securities in non-U.S. corporations at the close of the taxable year may, for such taxable year, pass the regulated investment company’s foreign tax credits through to its investors. Payments to Financial Intermediaries From its own assets, Destra or its affiliates may pay selected brokerage firms or other financial intermediaries that sell shares of the Destra funds for distribution, marketing, promotional or related services.Such payments may be based on gross sales, assets under management or transactional charges, or on a combination of these factors.The amount of these payments is determined from time to time by Destra, may be substantial and may differ for different financial intermediaries.Payments based primarily on sales create an incentive to make new sales of shares, while payments based on assets create an incentive to retain previously sold shares. Payments based on transactional charges may include the payment or reimbursement of all or a portion of “ticket charges.”Ticket charges are fees charged to salespersons purchasing through a financial intermediary firm in connection with mutual fund purchases, redemptions or exchanges.The payment or reimbursement of ticket charges creates an incentive for salespersons of an intermediary to sell shares of Destra funds over shares of funds for which there is lesser or no payment or reimbursement of any applicable ticket charge.Destra and its affiliates consider a number of factors in making payments to financial intermediaries, including the distribution capabilities of the intermediary, the overall quality of the relationship, expected gross and/or net sales generated by the relationship, redemption and retention rates of assets held through the intermediary, the willingness of the intermediary to cooperate with Destra’s marketing efforts, access to sales personnel and the anticipated profitability of sales through the institutional relationship.These factors may change from time to time. In addition, for all shares, Destra Capital Investments or its affiliates may pay fees, from their own assets, to brokerage firms, banks, financial advisors, retirement plan service providers and other financial intermediaries for providing other marketing or distribution-related services.Destra Capital Investments or an affiliate may also pay fees, from their own assets, for recordkeeping, subaccounting, transaction processing and other - 43 - shareholder or administrative services (including payments for processing transactions via the NSCC or other means) in connection with investments in the Destra funds.These fees are in addition to any fees that may be paid by the Destra funds for these types of services or other services. Destra or its affiliates may also share certain marketing expenses with intermediaries, or pay for or sponsor informational meetings, seminars, client awareness events, support for marketing materials, sales reporting or business building programs for such intermediaries to raise awareness of the Fund.Such payments may be in addition to, or in lieu of, sales-based, asset-based and transaction-based payments.These payments are intended to promote the sales of Destra funds and to reimburse financial intermediaries, directly or indirectly, for the costs that they or their salespersons incur in connection with educational seminars, meetings and training efforts about the Destra funds to enable the intermediaries and their salespersons to make suitable recommendations, provide useful services and maintain the necessary infrastructure to make the Destra funds available to their customers. The receipt of (or prospect of receiving) sales-, asset- and/or transaction-based payments or reimbursements and other forms of compensation described above may provide a financial intermediary and its salespersons with an incentive to favor sales of Destra funds’ shares over sales of other mutual funds (or non-mutual fund investments) or to favor sales of one class of Destra funds’ shares over sales of another of Destra funds’ share class.The receipt of these payments may cause certain financial intermediaries to elevate the prominence of the Destra funds within such financial intermediary’s organization by, for example, placement on a list of preferred or recommended funds and/or the provision of preferential or enhanced opportunities to promote the Destra funds in various ways within such financial intermediary’s organization. The payment arrangements described above will not change the price an investor pays for share nor the amount that a Destra fund receives to invest on behalf of the investor.You should consider whether such arrangements exist when evaluating any recommendations from an intermediary to purchase or sell shares of the Fund and when considering which share class of the Fund is most appropriate for you.Please contact your financial intermediary or plan sponsor for details on such arrangements. Availability of Portfolio Holdings Information The Disclosure of Portfolio Holdings Policies and Procedures adopted by Destra and all mutual funds managed within the Destra fund complex are designed to be in the best interests of the Fund’s shareholders and to protect the confidentiality of the Fund’s portfolio holdings.The following describes policies and procedures with respect to the disclosure of portfolio holdings. · Full Holdings: The Fund generally makes available full portfolio holdings or issuer information on the Fund’s website monthly with an approximately 30-day lag.The Fund is required to disclose its complete holdings in the quarterly - 44 - holdings report on FormN-Q within 60days of the end of each fiscal quarter, and in the annual report and semiannual report to Fund shareholders.These reports (i)are available on the SEC’s website at www.sec.gov; (ii)may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (information on the Public Reference Room may be obtained by calling 1-800-SEC-0330); and (iii)are available without charge, upon request, by calling a Destra representative at (877) 287-9646 (toll-free). · Top 10 Holdings: The Fund’s top 10 portfolio holdings or issuer information is available monthly on the Fund’s website with a 15-day lag. · Other Information: The Fund provides other portfolio information monthly on the Fund’s website with a 15-day lag. Frequent Trading Frequent Trading Policies and Procedures The Board has adopted policies and procedures with respect to short-term and frequent trading of Fund shares (“frequent trading”).The Fund is intended exclusively for long-term investment and will take reasonable steps to attempt to detect and deter short-term and frequent trading.Transactions placed in violation of the Fund’s exchange limits or frequent trading policies may be cancelled or revoked by the Fund by the next business day following receipt by the Fund.In enforcing these policies and procedures, the trading history of accounts determined to be under common ownership or control within any of the Destra funds may be considered.As described below, however, the Fund may not be able to identify all instances of frequent trading or completely eliminate the possibility of frequent trading.In particular, it may be difficult to identify frequent trading in certain omnibus accounts and other accounts traded through intermediaries.By their nature, omnibus accounts, in which purchases and redemptions of the Fund’s shares by multiple investors are aggregated by the intermediary and presented to the Fund on a net basis, may effectively conceal the identity of individual investors and their transactions from the Fund and its agents.This makes the elimination of frequent trading in the accounts impractical without the assistance of the intermediary. Among other safeguards, the Fund attempts to deter frequent trading through the following methods: · exchange limitations as described under “Exchanges”; · trade monitoring; · fair valuation of securities as described under “Pricing of Fund Shares”; and · redemption fees as described under “Redemption Fee” (where applicable on certain classes of the Fund). - 45 - Generally, a purchase and redemption of shares from the Fund within 30days (a “round-trip”) may result in enforcement of the Fund’s frequent trading policies and procedures with respect to future purchase orders, provided that the Fund reserves the right to reject any purchase request as explained above. The Fund constantly monitors for patterns of shareholder frequent trading.Any investor who makes more than one round-trip in the Fund over a 90-day period may be subject to suspension or termination of such investor’s exchange privileges.The Fund may also bar future purchases into the Fund and other Destra funds by such investor.The Fund’s frequent trading policies generally do not apply to (i)a money market fund, although money market funds at all times reserve the right to reject any purchase request (including exchange purchases) for any reason without prior notice, and (ii)transactions in the Destra funds by a Destra “fund of funds,” which is a fund that primarily invests in other Destra mutual funds. The Fund’s Board may approve from time to time a redemption fee to be imposed by any Destra fund, subject to 60days’ notice to shareholders of the Fund. Omnibus transactions placed through a financial intermediary for numerous investors may cause such investors to be treated as a group for purposes of the Fund’s frequent trading policies and procedures and may be rejected in whole or in part by the Fund.The Fund, however, cannot always identify or reasonably detect frequent trading that may be facilitated by financial intermediaries or made difficult to identify through the use of omnibus accounts.Because certain intermediaries transmit purchase, exchange and redemption orders to the Fund as a net aggregation of numerous investor orders, the Fund may have difficulty curtailing such activity.Transactions accepted by a financial intermediary in violation of the Fund’s frequent trading policies may be cancelled or revoked by the Fund by the next business day following receipt by the Fund. In an attempt to detect and deter frequent trading in omnibus accounts, the Fund or its agents may require intermediaries to impose restrictions on the trading activity of accounts traded through those intermediaries.Such restrictions may include, but are not limited to: requiring that trades be placed by U.S. mail; prohibiting future purchases by investors who have recently redeemed Fund shares; requiring intermediaries to report information about customers who purchase and redeem large amounts; and other similar restrictions.The Fund’s ability to impose such restrictions with respect to accounts traded through particular intermediaries may vary depending on the systems’ capabilities, applicable contractual and legal restrictions and cooperation of those intermediaries.Certain transactions in Fund shares, such as periodic rebalancing through intermediaries (no more frequently than every 60days) or those which are made pursuant to systematic purchase, exchange or redemption programs generally do not raise frequent trading concerns and normally do not require application of the Fund’s methods to detect and deter frequent trading. The Fund also reserves the right to reject any purchase request (including exchange purchases) by any investor or group of investors for any reason without prior notice, - 46 - including, in particular, if the trading activity in the account(s) is deemed to be disruptive to the Fund.For example, the Fund may refuse a purchase order if the Fund’s portfolio managers and/or investment personnel believe they would be unable to invest the money effectively in accordance with the Fund’s investment policies or the Fund would otherwise be adversely affected due to the size of the transaction, frequency of trading, or other factors. The Fund’s policies and procedures regarding frequent trading may be modified at any time by the Fund’s Board.For more information about the Fund’s Frequent Trading Policy and its enforcement, see “Frequent Trading” in the Statement of Additional Information. Frequent Trading Risks Frequent trading may present risks to the Fund’s long-term shareholders and investment objectives.Frequent trading into and out of the Fund may disrupt portfolio investment strategies, may create taxable gains to remaining Fund shareholders and may increase Fund expenses, all of which may negatively impact investment returns for all remaining shareholders. Funds that invest in non-U.S. securities may be at a greater risk for frequent trading.Investors may attempt to take advantage of anticipated price movements in securities held by the Fund based on events occurring after the close of a non-U.S. market that may not be reflected in the Fund’s NAV (referred to as “price arbitrage”).Such arbitrage opportunities may also arise in funds that do not invest in non-U.S. securities, for example, when trading in a security held by the Fund is halted and does not resume prior to the time the Fund calculates its NAV (referred to as “stale pricing”).Funds that hold thinly traded securities, such as certain small-capitalization securities, may be subject to attempted use of arbitrage techniques.To the extent that the Fund’s valuation of a security differs from the security’s market value, short-term arbitrage traders may dilute the NAV of the Fund, which negatively impacts long-term shareholders.Although the Fund has adopted fair valuation policies and procedures intended to reduce the Fund’s exposure to price arbitrage, stale pricing and other potential pricing inefficiencies, under such circumstances there is potential for short-term arbitrage trades to dilute the value of Fund shares. Although the Fund takes steps to detect and deter frequent trading pursuant to the policies and procedures described in this Prospectus and approved by the Board, there is no assurance that these policies and procedures will be effective in limiting frequent trading in all circumstances.For example, the Fund may be unable to completely eliminate the possibility of frequent trading in certain omnibus accounts and other accounts traded through intermediaries.Omnibus accounts may effectively conceal the identity of individual investors and their transactions from the Fund and its agents.This makes the Fund’s identification of frequent trading transactions in the Fund through an omnibus account difficult and makes the elimination of frequent trading in the account impractical without the assistance of the intermediary.Although the Fund encourages intermediaries - 47 - to take necessary actions to detect and deter frequent trading, some intermediaries may be unable or unwilling to do so, and accordingly, the Fund cannot eliminate completely the possibility of frequent trading.Shareholders that invest through an omnibus account should be aware that they may be subject to the policies and procedures of their financial intermediary with respect to frequent trading in the Fund. Shareholder Communications Your financial intermediary or plan sponsor (or the Fund’s transfer agent, if you hold shares directly with the Fund) is responsible for sending you periodic statements of all transactions, along with trade confirmations and tax reporting, as required by applicable law. Your financial intermediary or plan sponsor (or the Fund’s transfer agent, if you hold shares directly with the Fund) is responsible for providing annual and semiannual reports, including the financial statements of the Fund that you have authorized for investment.These reports show the Fund’s investments and the market value of such investments, as well as other information about the Fund and its operations.Please contact your financial intermediary or plan sponsor (or Destra, if you hold shares directly with the Fund) to obtain these reports.The Fund’s fiscal year ends on September30. Fund Service Providers The custodian of the assets of the Fund is The Bank of New York Mellon, 2 Hanson Place, Brooklyn, NY 11217.The custodian also provides certain accounting services to the Fund.The Fund’s transfer, shareholder services and dividend paying agent, BNY Mellon Investment Servicing (US) Inc., 4400 Computer Drive, Westborough, MA 01581, performs bookkeeping, data processing and administrative services for the maintenance of shareholder accounts. - 48 - Section5Financial Highlights The financial highlights table is intended to help you understand the Fund’s financial performance for the past five years or, if shorter, the period of the Fund’s operations.Certain information reflects finan­cial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions).This information has been derived from financial statements audited by KPMG LLP, whose report, along with the Fund’s financial statements, is included in the Fund’s annual report, which is available upon request. - 49 - Financial Highlights For the year ended September30, For the year ended September30, For the year ended September30, For the period August 10, 2011* to September30, ClassA Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain Net Increase in Net Asset Value from Operations Distributions paid to shareholders from: Net investment income ) ) ) – Net realized gains ) – –
